2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 1 of 15




                      Exhibit 1
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 2 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 3 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 4 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 5 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 6 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 7 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 8 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 9 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 10 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 11 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 12 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 13 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 14 of 15
2:20-cv-02738-DCN   Date Filed 08/18/20   Entry Number 18-2   Page 15 of 15
